Title: Address from Rhode Island Federalists, 2 April 1789
From: 
To: Adams, John


          
            Sir,
            Providence 2d. April 1789
          
          The Federalists of this State though denied the Priviledge of giving you their Suffrages, are peculiarly happy, to find your Excellency by so decided a Majority, One of the Gentlemen placed at the Head of that August Body, to which, with Anxious expectation, this Country now looks up to rescue it from that Anarchy & Prostration which have So long degraded the American Character, and rendered us the Sport of European Politics—
          Occupied by the Great Objects of your Appointment, as at this Juncture your Excellency must be, we Should not have Presumed to intrude upon you by this Address, and the Personal Application of the Honorable Jabez Bowen, John Brown & Welcome Arnold Esquires, the Gentlemen who will have the Honor to present it, had not the mysterious Conduct of a Majority of this State placed us in a Situation in our apprehension Peculiarly Critical, to extricate us from which we Place Great Confidence in your Excellency’s Abilities, and good disposition—
          Excluded as we now are, from the Federal Union, the Merchants of this State Conceive their Vessels will be exposed abroad; and, if denied the priviledge of intercourse with our quondam Sister States, added to the Continuance of the iniquitous Tender Act, by which Specie Debts are dayly discharg’d by paper at par now depreciated from Twelve to Fifteen for One, and the Prohibitory Laws of Neighbouring States, they Conceive that their Ruin must be the inevitable Consequence— Alarmed by these Apprehensions a Number of Gentlemen have forwarded an Address to his Excellency the President of the United States, praying his interposition, and that of Congress, by forwarding an Address to the Freemen of this State, if possible, before our next Choice of the Officers of Government for the ensuing Year (which will be on the 15th. of this Inst.) Calculated to induce them to elect Federal Characters; so that a Convention may be Called, and this State join the Union—conceiving that Such an

Address would most Probably, Compass this most desirable Object. But, if that Cannot be obtained, or arrive in Season, Soliciting the Advice of that Honorable Body to point out to them the line of Conduct which it will be most proper for them to Pursue—
          At the Same time it was Unanimously agreed to apply to your Excellency, before your departure for Congress, and Solicit Your Interest in favor of that Application, and your Opinion on the Subject; as well as to receive Such Advice, as in Your great Wisdom and Benevolence you may think Proper to Give us—
          The Gentlemen who present this Can give you every Information which you may further wish respecting the Present Situation of the State, and of parties; of the Plans which by the Federalists have been in Contemplation; together with our deplorable Condition and Prospects, unless the Honorable Congress will deign to interest itself in our behalf—
          With the most perfect Consideration, we have the Honor to be, / Your Excellency’s, / most Obedient, / & most Humble Servants—
          
            Nichos. BrownJos & Wm. RussellJames ManningClark & NightingaleJereh. Olney. NB. Colo. Jerh. Olney havinghis Right Hand disabled wrote with his LeftJohn JenckesJohn FrancisDan. TillinghastPardon BowenWilliam BowenBenjamin BowenWilliam Barton
          
        